Citation Nr: 1200048	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-49 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim for service connection for chronic obstructive pulmonary disease (COPD) due to alpha one antitrypsin deficiency (Alpha-1), claimed as due to exposure/inhalation of lead-based paint/primer products 

2.  Entitlement to service connection for COPD, claimed as due to exposure/inhalation of lead-based paint/primer products. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence along with a waiver of RO review of the newly-submitted evidence.

As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection for COPD before it can address the matter on the merits, and in light of the Board's favorable action on the Veteran's petition to reopen the claim, the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  An unappealed November 2006 rating decision denied the Veteran's claim for service connection for COPD due to Alpha-1, claimed as due to exposure/inhalation of lead-based paint/primer products. 

2.  The evidence associated with the claims file since the November 2006 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for COPD due to Alpha-1, claimed as due to exposure/inhalation of lead-based paint/primer products. 

3.  The Veteran's COPD developed as a result of exposure/inhalation of lead-based paint/primer products during service. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, denying service connection for COPD due to Alpha-1, claimed as due to exposure/inhalation of lead-based paint/primer products, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.204, 20.302, 20.1103 (2011). 

2.  As evidence received since the November 2006 rating decision, denying service connection for COPD, is new and material, the criteria for reopening the claim for service connection for COPD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for COPD, claimed as due to exposure/inhalation of lead-based paint/primer products, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determinations contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Petition to Reopen

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Here, the Veteran's petition to reopen was received in August 2008; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In a November 2006 rating decision, the RO denied service connection for COPD due to Alpha-1, claimed as due to exposure/inhalation of lead-based paint/primer products.  The evidence of record at that time consisted of the Veteran's service treatment records, VA outpatient treatment records and the report from an August 2006 VA examination.  The Veteran's claim was denied because the August 2006 VA examiner opined that the Veteran's lung condition was not caused by, or a result of, his acute organic solvent intoxication during service. 

The evidence added to the record since the November 2006 rating decision includes a July 2009 letter from a private physician opining that the Veteran's COPD developed as a result of exposure to organic fumes during service.  There was no medical evidence in support of the Veteran's claim prior to the November 2006 rating decision.  Thus, this newly-submitted evidence tends to establish a previously unestablished fact-a nexus to service-that was necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for COPD due to Alpha-1, claimed as due to exposure/inhalation of lead-based paint/primer products.

Service Connection Claim on the Merits

The Veteran asserts that he is entitled to service connection for COPD due to Alpha-1, claimed as due to exposure/inhalation of lead-based paint/primer products.  At his hearing, he reported that he was part of a spray paint team and that one time while spraying paint he became overwhelmed by the fumes and was rendered unconscious.  The Veteran asserted that exposure to various chemicals during service caused him to eventually develop COPD.  He denied having chemical exposure after discharge from service.

A June 1976 service treatment record reveals that the Veteran was treated for organic solvents intoxication via respiratory system, with paint pigment on nose, eyes and face.  The Veteran was coughing and his sensorium was slightly depressed.

During an August 2006 VA examination, the Veteran reported that in approximately 1994 he began to experience shortness of breath.  The examiner noted that the Veteran, who had never smoked, was found to have severe COPD and basilar bullous disease in 2004.  The Veteran tested positive for Alpha-1.  The examiner found the Veteran to have COPD due to Apha-1.  The VA nurse practitioner opined that the Veteran's current lung condition is not caused by, or a result of, his in-service acute organic solvent intoxication via the respiratory system.  The examiner noted that the Veteran first developed shortness of breath in 1994, placing him in the third decade of life, which was consistent with presentation of this genetic disorder.

The Veteran was afforded another VA examination in September 2009.  This examiner noted that the Veteran did not have a history of smoking and was very young at the onset of the diagnosis of COPD.  The diagnoses were severe COPD and Alpha-1.  The VA physician was of the opinion that it was less likely than not that the Veteran's COPD is related to the exposure to organic compounds during service.  She noted that the medical records from the service were silent after the initial treatment, indicating no further respiratory difficulties secondary to the incident.  The examiner also noted that the Veteran engaged in relatively heavy labor after service and she thought that the Veteran had recovered from the one-time incident of paint exposure in service.  

Although there are two medical opinions against the Veteran's claim, the Board finds that the July 2009 private medical opinion submitted by the Veteran is more probative.  The July 2009 opinion is from a physician who is a professor of medicine and who is the director of an Alpha-1 program.  This physician noted that he had had extensive experience treating individuals with Alpha-1 for more than 30 years.  This physician noted that he had reviewed a number of the Veteran's medical records.  He stated that Alpha-1 is a hereditary condition that has always been with the Veteran.  He stated that most individuals who develop lung disease in the setting of Alpha-1 develop it decades following exposure to agents that initiate the lung destruction associated with Alpha-1.  He added that the most important factor that has gone unrecognized in denying the Veteran's claim is that most individuals with Alpha-1 will never develop COPD.  This physician stated that Alpha-1 does not lead to lung disease in individuals with the condition unless there is an exposure to one or more risk factors earlier in life.  He opined that it made no difference that there was no medical attention for COPD symptoms until 1994 because symptoms and signs of COPD often occur decades after the causative exposure.  This physician could not say 100 percent that the Veteran's development of COPD was due to his service as he did not have information about any additional exposures.  In the absence of any other risk factors, the physician attributed the Veteran's current lung disability to service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of the General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have preexisted a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Based on the expertise of the physician who provided the July 2009 opinion and based on his thorough reasons and bases, the Board finds that this opinion is of more probative value than the two negative opinions provided by VA examiners in August 2006 and September 2009.  Here, the Veteran's service treatment records confirm his exposure to organic solvents such as paint pigments while on active duty.  Although Alpha-1 is a congenital condition, COPD is not.  Even though the Veteran's genetic Alpha-1 played a part in the development of COPD, COPD is a superimposed disease that developed and as such it may be service connected.  In this case, the most probative evidence of record indicates that the exposure to organic solvents intoxication in service caused this Veteran with Alpha-1 to develop severe COPD many years after discharge from service.  Accordingly, resolving all doubt in the Veteran's favor, service connection for COPD, claimed as due to exposure/inhalation of lead-based paint/primer products, is warranted.  38 C.F.R. § 3.303(d).


ORDER

As new and material evidence has been received, the previously-denied claim for entitlement to service connection for COPD due to Alpha-1, claimed as due to exposure/inhalation of lead-based paint/primer products, is reopened. 

Entitlement to service connection for COPD, claimed as due to exposure/inhalation of lead-based paint/primer products, is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


